Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 January 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes Jan. 15. 1780.
I have received your kind Favour of the 9th Inst. and thank you for the Employ you are pleased to give me. I will endeavour by my Conduct to do honour to your obliging preference.
I shall conform to your Orders in drawing for Funds, I would observe however that Bills at 15 Days sight lose in general half Per Cent on the Negociation, when Bills at 4 months lose only the Time, & sometimes half Per Cent less than the Time, which makes a difference in the Negociation of ½ or 1 per Ct in favour of the Latter Mode. For Instance, If I pay cash for an article bought on Credit (say 4 months) I make a Discount in favor of the Public of half per Ct per month, equal to 2 per Ct. By negociating my Bills to procure money for such Payments I should lose but 1½ Per Ct, because such Bills are now in demand, which makes again of half Per Cent. On the other hand if I pay only after the Expiration of the Term & have to negociate at 15 days Sight I should lose ½ Per Cent, because such Bills are not in demand which makes a Loss of ½ Per Ct to the Public—and ½ Per Ct gain on one hand, & ½ Per Ct loss on the other makes the difference of one Per Cent.
I mention this for your Choice only because it is equal to me, except for what I am obliged to pay Cash, & permission to draw now, (to fall due at the Time you receive the first Payment), for about 50,000 Livres will answer my Purpose.—
Mr de Chaumont tells me that the Quality of the Shirt will not answer. I am sure he is mistaken, & if you will please to let it be washed you will see its excellence. Besides, it is exactly what is pointed out by the Committees Order, “Dowlas or morlaix Linnen.” I am ever with the highest Respect your dutifull & affectionate Kinsman
Jona Williams
P.S. I send enclosed a Pattern of the Morlaix Linnen, such as I intend for the Shirts, washed, and I will venture to say there is not a Soldier in Europe who has superiour Linnen. I can however if thought proper easily increase the Quality by adding a little to the Price.
Doctor Franklin.

 Endorsed: Mr. J. Williams Jan. 15. 1780 / Promises to comply with the Orders for Drawing
Notation: J Williams Jany 15. 1780
